 

Exhibit 10.4 

 

STOCKHOLDER AGREEMENT

 

STOCKHOLDER AGREEMENT dated as of May 9, 2012 (the “Agreement”), by and among
J&S Gaming, Inc., a New York corporation (“J&S”), MGT Capital Investments, Inc.,
a Delaware corporation (“MGT” and together with J&S the “Stockholders”) and MGT
Gaming, Inc., a Delaware corporation (the “Company”). Capitalized terms used and
not defined herein shall have the meanings ascribed to such terms in the
Contribution and Sale Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Contribution and Sale Agreement dated as of
the date hereof, by and among the Company and the Stockholders (the
“Contribution and Sale Agreement”), J&S contributed the Patent Rights to the
Company in exchange for 1,000 shares of common stock, par value $0.001 of the
Company (the “Common Stock” and then transferred 550 shares of Common Stock to
MGT in exchange for a cash payment of $200,000 from MGT and the grant by MGT to
J&S of a warrant to purchase 350,000 shares of common stock of MGT;

 

NOW THEREFORE, in consideration of the mutual covenants, agreements and promises
hereinafter set forth herein and in the Contribution and Sale Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.       Definitions.

 

(a)       “Affiliate” means any Person now or hereafter controlling, controlled
by, or under common control with another Person.

 

(b)       “Infringer” means any Person that is a defendant in any Action by the
Company for infringement of the Patent Rights.

 

(c)       “Person” means any individual, corporation, firm, partnership or other
business entity.

 

(d)       “Proprietary Information” means all information or data relating to
the business of the Company and the Patent Rights, including without limitation,
any information regarding any Actions or proposed Actions.

 

(e)       “Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of equity securities of the Company.

 

(f)       “Securities Act” means the Securities Act of 1933, as amended.

 

(g)       “Securities Laws” means, collectively, the Act and all other
applicable state securities laws.

 

(h)       “Transfer” means any sale, exchange, delivery, assignment, bequeath or
grant, pledge, mortgage, hypothecation or other encumbrance, transfer or
disposal, whether voluntarily, involuntarily or by operation of law (including
without limitation the laws of bankruptcy, intestacy, descent and distribution
and succession).



           

 

 

 

2.       Scope of Agreement. This Agreement shall apply to all shares of Common
Stock owned by the Stockholders or any of the Stockholders’ transferees whether
such shares are now owned or hereafter acquired (collectively, the “Shares”).

 

3.       Restrictions on the Transfer of Shares.

 

(a)       Except as otherwise provided in Sections 3(b), 4, 5 and 9 of this
Agreement, neither the Stockholders nor any of the Stockholders’ permitted
transferees may Transfer any or all of the Shares.

 

(b)       The restrictions on transfer contained in Sections 3 (a) above will
not apply to any Transfer of Shares: (i) pursuant to a Public Offering, or (ii)
in the case of a Person who is an individual, pursuant to applicable laws of
will or by the laws of descent and distribution.

 

4.       Right of First Refusal.

 

(a)       If any Stockholder receives a written offer to purchase all or any of
the Shares held by such Stockholder (the “Offered Shares”) from a third-party
other than an Infringer, and if the Stockholder desires to accept such offer,
then such Stockholder (the “Selling Stockholder”) shall first deliver to the
Stockholders other than the Selling Stockholder (the “Other Stockholders”) a
written notice (the “Sale Notice”) offering to sell such Offered Shares to the
Other Stockholders in accordance with this Section 4

, at the same price and upon the same terms and conditions as are contained in
the written offer. The Sale Notice shall contain (i) a copy of the offer, (ii)
the name and address of each proposed purchaser (the “Proposed Transferee”),
(iii) the number of Offered Shares to be transferred to each Proposed Transferee
and (iv) the price and form of consideration (the “Offered Price”).

 

(b)       At any time within 20 days of receipt of a Sale Notice, each Other
Stockholder may, by giving written notice to the Company, elect to purchase all
(but not less than all) of such Stockholders’ Pro Rata Share (as defined below)
of the Offered Shares at the Offered Price. If the number of Offered Shares that
the Other Stockholders offer to purchase is less than the total number of
Offered Shares, then during the period commencing on the 20th day and ending on
the 30th day after receipt of the Sale Notice from the Company, each Stockholder
who elected to purchase its full Pro Rata Share of the Offered Shares shall be
entitled to purchase such Stockholders’ Pro Rata Share of the unsold Offered
Shares until all of the Offered Shares are allocated among the Other
Stockholders or until no Other Stockholder desires to purchase additional
Remaining Offered Shares. For purposes of this Section 4, an Other Stockholder’s
“Pro Rata Share” is the ratio that the number of Shares held by such Other
Stockholder bears to (i) in the case of the first sentence of this Section 4(d),
the total number of Shares held by all Other Stockholders at the time of Sale
Notice, or (ii) in the case of the second sentence of this Section 4(d), the
total number of Shares held by the Stockholders who elected to purchase the
Offered Shares in accordance with the first sentence.

 

(c)       If the Other Stockholders elect to purchase the Offered Shares, then
the Other Stockholders, as applicable, must complete the purchase of the Offered
Shares on the same terms as set forth in the Sale Notice within 120 days after
their receipt of the Sale Notice from the Selling Stockholder.



2

 

 

 

(d)       The exercise of the right of the Other Stockholders under this Section
4 is valid only if the Other Stockholders elect to purchase all of the Offered
Shares.

 

(e)       If the Other Stockholders do not elect to purchase all of the Offered
Shares within the time periods set forth above, then the Selling Stockholder may
sell the Offered Shares to the Proposed Transferee at the Offered Price or at a
higher price, provided that such sale (i) is consummated within 120 days after
the date of the Sale Notice, (ii) is in accordance with the other terms of the
Sale Notice, and (iii) the Proposed Transferee agrees in writing to become a
party to and to be bound by this Agreement with respect to the Offered Shares.
If the Offered Shares described in a particular Sale Notice are not transferred
to the Proposed Transferee within such 120-day period, then thereafter, before
any Shares held by such Selling Stockholder may be sold, such Selling
Stockholder shall again comply with the provisions of this Section 4.

 

5.       Tag Along Rights.

 

(a)       If (i) any Selling Stockholder proposes to transfer Offered Shares
(the “Tag-Along Shares”) to a Proposed Transferee in a transaction or series of
related transactions representing more than 20% of the total number of Shares
then outstanding (a “Tag-Along Sale”), and (ii) the Other Stockholders do not
elect to purchase all of the Offered Shares pursuant to Section 4, then each
Other Stockholder will have the option to require the Selling Stockholder to
include in such Tag-Along Sale a maximum number of Shares held by such Other
Stockholder determined in the manner specified in Section 5(c) below (the “Tag
Along Shares”).

 

(b)       If any Other Stockholder desires to exercise this option, then such
Other Stockholder must deliver a written notice to the Selling Stockholder (with
a copy to the Company) within 20 days after such Other Stockholder’s receipt of
the Sale Notice, which written notice shall specify the number of Tag Along
Shares such Other Stockholder desires to have included in the Tag-Along Sale.

 

(c)       The maximum number of Tag Along Shares of each Other Stockholder that
elects to participate in a Tag-Along Sale will be determined by multiplying (i)
the number of Shares held by such participating Other Stockholder by (ii) a
fraction, the numerator of which shall be the number of Offered Shares, and the
denominator of which shall be the total number of Shares outstanding at the time
of the Tag-Along Sale.

 

(d)       Each Other Stockholder participating in a Tag-Along Sale shall enter
into an agreement with the Proposed Transferee(s) to sell its respective Tag
Along Shares to the Proposed Transferee(s) at the same price and upon the terms
and subject to the conditions set forth in the Sale Notice, with representations
and warranties and other terms and conditions reasonably agreed to by the
Selling Stockholder.

 

(e)       The closing of a Tag-Along Sale pursuant to this Section 5 shall take
place at the time and place set forth in the Sale Notice or such other time and
place as the Selling Stockholder shall specify by notice to the Company. At the
closing of such Tag-Along Sale, or as soon thereafter as is practicable, the
Other Stockholders participating in such Tag-Along Sale shall deliver to the
Selling Stockholder the certificate(s) evidencing the Tag Along Shares to be
sold by such Other Stockholders, duly endorsed, or with stock powers duly
endorsed for transfer, free and clear of any liens (other than imposed by this
Agreement and by applicable securities laws), with any stock transfer tax stamps
affixed, against delivery of the applicable consideration therefor.



3

 

 

 

(f)       If the Selling Stockholder has not completed the proposed Tag-Along
Sale as of the end of the 120th day following the date of the Sale Notice, (i)
the Other Stockholders who have elected to participate in the Tag-Along Sale
shall be released from any obligation to sell their Tag Along Shares in such
Tag-Along Sale, (ii) the related Sale Notice shall be null and void, and (iii)
it shall be necessary for a separate Sale Notice to be furnished, and the terms
and provisions of Section 4 and this Section 5 to be separately complied with,
in order to consummate such Tag-Along Sale pursuant to this Section 5.

 

6.       Agreement Binding Upon Transferees. In the event that any Shares are
transferred to any Person, at any time or from time to time, by operation of law
or pursuant to the provisions of this Agreement (other than in an Approved
Sale), the transferee(s) shall agree in writing (for and on behalf of himself or
itself, his or its personal or legal representatives, transferees, successors
and assigns) to be bound by all provisions of this Agreement as a party hereto.
Prior to any such transfer, the transferee shall provide the Company with the
transferee’s written agreement to be so bound. In the absence of any such
written agreement, no such transfer shall be effective for any purpose, but the
failure to obtain such written agreement shall in no way diminish the
applicability of the provisions hereof.

 

7.       Stock Transfer Record. The Company shall keep a stock transfer book in
which shall be recorded, among other things, the name and address of each
Stockholder. No transfer of any Shares shall be effective or valid unless and
until recorded in such stock transfer book. The Company shall not record any
transfer of Shares in such stock transfer book unless the transfer is in strict
compliance with all provisions of this Agreement. Each Stockholder agrees that,
in the event such Stockholder desires to make a transfer within the provisions
hereof, such Stockholder shall furnish to the Company such evidence of such
Stockholder’s compliance with this Agreement and the Securities Laws as from
time to time may be required by the Board of Directors of, or counsel for, the
Company. Upon the closing of any purchase of Shares pursuant to this Agreement,
the selling Stockholder shall deliver to the purchaser of the Shares the
following: the certificate or certificates representing the Shares being sold,
duly endorsed for transfer and bearing such documentary stamps, if any, as are
necessary, and such assignments, certificates of authority, tax releases,
consents to transfer, instruments and evidences of title of the Stockholder and
of the Stockholder’s compliance with this Agreement as may be reasonably
required by the purchaser or by counsel for the purchaser.

 

8.       Entry of Legends Upon Stock Certificates. Each certificate representing
Shares shall bear the following legends:

 

“The encumbering, transfer or other disposition (including, without limitation,
any transfer or disposition pursuant to the laws of bankruptcy, intestacy,
descent and distribution and succession) of the shares of common stock evidenced
by the within Certificate is restricted under the terms of a Stockholder
Agreement dated May        , 2012, by and among the holder of this Certificate,
MGT Gaming, Inc. (the “Company”), and the other stockholders of the Company a
copy of which Agreement is on file at the principal office of the Company. Upon
written request of any stockholder of the Company, the Company shall furnish,
without charge to any such stockholder, a copy of said Stockholder Agreement.”



4

 

 

 

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities law (collectively,
the “Securities Laws”) and may not be sold, transferred or otherwise disposed of
unless (i) a registration statement covering such shares is effective under the
Securities Laws or (ii) the transaction is exempt from registration under the
Securities Laws and, if the Company requests, an opinion satisfactory to the
Company to such effect has been rendered by counsel.”

 

9.       Drag Along Rights.

 

(a)       If at any time the Stockholders owning Shares representing at least a
majority of the voting rights of the Company’s outstanding Shares (the “Selling
Stockholders”) approve a sale of the entire Company to a Person that is not an
Affiliate (the “Purchaser”), whether such sale is structured as a sale of all of
the Company’s outstanding Shares, a sale of all or substantially all of the
assets of the Company within the meaning of Section 271 of the Delaware General
Corporation Law, or as a merger, consolidation or otherwise (any of the
foregoing, an “Approved Sale”), then each Stockholder shall, if requested by the
Selling Stockholders, be obligated to sell such Stockholder’s Shares to the
Purchaser on the same terms and conditions.

 

(b)       If the Selling Stockholders desire to exercise the rights set forth in
this Section 9, the Selling Stockholders shall give written notice to each
Stockholder (the “Drag-Along Notice”) at least 20 days prior to the anticipated
closing date of the Approved Sale.

 

(c)       If requested by the Selling Stockholders, each other Stockholder shall
(i) vote for, consent to and/or not raise objections against the Approved Sale,
(ii) waive (to the extent applicable) any dissenter’s rights, appraisal rights
or similar rights in connection with such Approved Sale, and (iii) take all
necessary and desirable actions in connection with the consummation of the
Approved Sale as reasonably requested by the Selling Stockholders, including,
without limitation, (A) exercising any warrants or conversion privileges, (B)
entering into a purchase agreement or other similar agreement in connection with
the sale of such Stockholders’ Shares under this Section 9 (which agreement
shall contain standard representations, warranties, covenants and indemnities by
the Stockholder for the benefit of the Purchaser), and (C) delivering such
Stockholder’s share certificate(s) (accompanied by duly executed stock powers or
other instruments of transfer duly endorsed in blank) representing such
Stockholder’s Shares to the Selling Stockholders or to an agent designated by
the Selling Stockholders. In any Approved Sale, each Stockholder shall receive
the same form of consideration, and if any Stockholder is given an option as the
amount and form of consideration to be received, then each Stockholder shall be
given the same option.



5

 

 

 

10.       Company Expenses. MGT agrees to advance to the Company all operating
expenses of the Company approved by the Board of Directors of the Company (the
“Board”). All such advances, unless otherwise determined by the Board, shall be
in the form of a loan, repayable in three years from the date of such advance,
at an interest rate equal to the then Applicable Federal Rate published by the
Internal Revenue Service.

 

11.       Board Composition.

 

(a)       Each Stockholder agrees to vote all Shares over which such Stockholder
has voting control as is necessary to ensure that at each annual or special
meeting of Stockholders or pursuant to any written consent of the Stockholders
with respect to which directors are elected, the following persons shall be
elected to the Board of Directors:

 

(i)       For so long as MGT owns at least 550 Shares, two Persons designated by
MGT, who will initially be Robert Ladd and Robert Traversa.

 

(ii)       For so long as J&S owns at least 200 Shares, one Person designated by
J&S, who will initially be Steven Brandstetter.

 

(b)       Each Stockholder agrees to vote all Shares over which such Stockholder
has voting control as is necessary to ensure that:

 

(i)       no director elected pursuant to this Section 11 may be removed from
office other than for cause unless (A) such removal is directed or approved by
the Stockholders entitled under Section 11(a) to designate that director or (B)
the Stockholder originally entitled to designate such director is no longer so
entitled to designate such director to occupy such board seat;

 

(ii)       any vacancies created by the resignation, removal or death of a
director shall be filled pursuant to the provisions of this Section 11; and

 

(iii)       upon the request of any party entitled to designate a director as
provided in Section 8.1(a) to remove such director, such director shall be
removed.

 

(c)       All Stockholders agree to execute any written consents required to
perform the obligations of this Section 11, and the Company agrees at the
request of any party entitled to designate directors to call a special meeting
of Stockholders for the purpose of electing directors.



6

 

 

 

12.       Confidential Information.

 

(a)       Each Stockholder covenants and agrees that, during the period the
Stockholder is a holder of the Shares and at all times thereafter, such
Stockholder shall keep the Proprietary Information confidential and shall not,
directly or indirectly, disclose, communicate or divulge any Proprietary
Information to any Person other than the Company, and the Company and the
Stockholder’s respective employees, officers and agents to whom such disclosure
is necessary in the ordinary course of business, and shall not use the
Proprietary Information for such Stockholder’s own purpose or for the benefits
of any Person other than the Company.

 

(b)       Upon the Stockholder ceasing to be a holder of the Shares, the
Stockholder will deliver all Proprietary Information (including originals,
copies and reprints) in such Stockholder’s possession, custody, or control to
the Company, and the Stockholder shall thereafter make no further use, either
directly or indirectly, of any such Proprietary Information or any notes,
memoranda or written information reflecting such Proprietary Information.

 

13.       Involuntary Disposition Event. In the event that a Stockholder’s
Shares become subject to an Involuntary Disposition Event (as defined below),
such Stockholder (the “Disposing Stockholder”) shall be deemed to grant to the
Other Stockholders an option to purchase the Disposing Stockholder’s Shares. The
number of Shares each Other Stockholder may purchase from the Disposing
Stockholder shall be determined in the manner provided in Section 4(b). The
purchase price for the Shares shall be the fair market thereof, as determined in
good faith be the board of directors. An “Involuntary Disposition Event” means
any act of bankruptcy, insolvency, proposal of a compromise or arrangement to
the Disposing Stockholder’s creditors generally, petition for a receiving order
in bankruptcy filed against the Disposing Stockholder, any voluntary assignment
in bankruptcy, the initiation of any proceeding with respect to a compromise or
arrangement, the initiation of any proceeding to be declared bankrupt or
wound-up, or to have a receiver appointed to any part of such Stockholder’s
assets, or the seizure or taking of possession of the Disposing Stockholders
Shares for the payment of any judgment, claim, security interest or order.

 

14.       Injunctive Relief. Each Stockholder acknowledges that: (i) the Shares
held by the Stockholder are unique, and (ii) as a consequence of the
Stockholder’s ownership of the Shares, the Stockholder will have access to
Proprietary Information. Each Stockholder acknowledges the confidential and
secret nature of the Proprietary Information. Each Stockholder also acknowledges
that the Company and its Affiliates have devoted considerable time, expense and
other resources to the development or acquisition of the Proprietary
Information. In light of this expenditure of time, money and resources by the
Company and its Affiliates, each Stockholder further acknowledges (i) that all
of the Proprietary Information has great economic value and is proprietary to
the Company, and (ii) that such Stockholder’s violation of this Agreement would
cause the Company to suffer irreparable damage. For such reasons, among others,
without limiting the remedies available hereunder, each Stockholder acknowledges
that such Stockholder’s failure to perform the obligations provided by this
Agreement will result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction restraining activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the obligations in this Agreement, in each case
without the posting of a bond. Each Stockholder agrees that such Stockholder
will not assert any claim or defense in any action or proceeding to enforce any
provision hereof that the Company or its Affiliates has or had an adequate
remedy at law.



7

 

 



15.       Written Notice. All notices, requests, consents, service of process
and other communications hereunder shall be deemed given: (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed, postage prepaid, by registered or certified mail (return
receipt requested); (iii) on the day after mailing if sent by a nationally
recognized overnight delivery service which maintains records of the time,
place, and recipient of delivery; or (iv) upon receipt of a confirmed
transmission, if sent by facsimile transmission, in each case to the parties at
the addresses set forth on the signature page hereto or to other such addresses
as may be furnished in writing by one party to the others. Each Stockholder
shall promptly notify the Company in writing, in accordance herewith, of any
change of address.

 

16.       Miscellaneous.

 

(a)       Termination. This Agreement and all obligations of the Parties
described herein (a) will automatically terminate upon the consummation of a
Public Offering or an Approved Sale or consummation of the repurchase by J&S of
the MGT Company Shares pursuant to the Repurchase Right and (b) may be
voluntarily terminated by a writing signed by the Company and Stockholders who
own 85% or more of the Shares.

 

(b)       Expenses. Except as expressly provided herein, each party to this
Agreement will pay its own expenses in connection with the negotiation of this
Agreement, the performance of its obligations hereunder and the consummation of
the transactions contemplated herein.

 

(c)       Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision had been omitted. It is the desire and intent of the
parties that such provisions shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.

 

(d)       Assignment; Benefit and Burden. No Stockholder may assign such
Stockholder’s rights or obligations under this Agreement without the prior
written consent of the Company. This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective legatees,
distributes, executors, administrators, personal or legal representatives,
successors and assigns.

 

(e)       Modifications. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by all the parties hereto. No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced. The failure of any
party at any time to insist upon strict performance of any condition, promise,
agreement or understanding set forth herein shall not be construed as a waiver
or relinquishment of the right to insist upon strict performance of the same or
other conditions, promises, agreements or understandings at a future time.



8

 

 

 

(f)       Entire Agreement. This Agreement, the Contribution and Sale Agreement
and any and all other agreements entered into in connection herewith and
therewith contain all of the promises, agreements, conditions, understandings,
warranties and representations between the parties hereto with respect to the
subject matter hereof, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to such matters other than as set forth
herein. Any and all prior agreements between the parties hereto with respect to
such matters are hereby revoked and are deemed null and void. This Agreement,
the Contribution and Sale Agreement and any and all other agreements entered
into in connection herewith and therewith are, and are intended by the parties
to be, an integration of any and all prior agreements or understandings, oral or
written, with respect to the subject matter hereof.

 

(g)       Indemnification. Each Stockholder agrees to save and hold the Company
and its Affiliates harmless from and against any claim, loss or damage
whatsoever (including reasonable attorneys’ fees and other costs of enforcement
of this Agreement) arising out of a breach by the Stockholder of its obligations
under this Agreement. The foregoing shall be in addition to, and not in
limitation of, any rights the Company and its Affiliates may have against the
Stockholder arising out of or in connection with this Agreement.

 

(h)       Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with, the laws of the State of New York, without regard
to any conflicts of law principles. The parties agree that any legal action or
proceeding with respect to this Agreement must be brought solely in the state or
federal courts sitting in the State of New York in the Borough of Manhattan.

 

(i)       Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.

 

(j)       Survival. Notwithstanding anything contained herein to the contrary,
the covenants contained in Section 12 shall survive the termination of this
Agreement.

 

(k)       Counterparts. This Agreement may be executed in one or more
counterparts (including by fax, pdf or other electronic transmission), each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

 

[The balance of this page has been intentionally left blank.]

  



9

 



 

IN WITNESS WHEREOF, each of the parties hereto has executed this Stockholder
Agreement as of the day and year first hereinabove written.

 

MGT GAMING, INC.   Address:      

 



  500 Mamaroneck Avenue, Suite 204 By: /s/ Robert B. Ladd   Harrison, NY 10528  
Name: Robert B. Ladd       Title:  President and CEO                     J&S
GAMING, INC.   Address:           12 May Hill Lane By: /s/ Steven Brandstetter  
  Dix Hills, NY 11746   Name: Steven Brandstetter       Title:   President      
              MGT CAPITAL INVESTMENTS, INC.   Address:      

 

 

500 Mamaroneck Avenue, Suite 204

By: /s/ Robert B. Ladd   Harrison, NY 10528   Name: Robert B. Ladd    

 



Title: President and CEO    

 

 

 

 

[Signature Page to Stockholder Agreement] 



 

 